 Case 19-22878       Doc 489    Filed 08/23/21 Entered 08/23/21 12:15:59        Desc Main
                                Document      Page 1 of 19



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In re:                                          )     Chapter 7
                                                 )
                                                       Case No. 19-22878
 WESTLAKE PROPERTY HOLDINGS, LLC,                )
                                                       (Jointly Administered)
 et al.,                                         )
                     Debtors.                    )     Hon. Deborah L. Thorne

                               CERTIFICATE OF SERVICE

          Allen J. Guon certifies that he caused to be served a true and correct copy of

Trustee’s Sixth Omnibus Objection to Certain Overstated, Misclassified, Tardily Filed and

No Liability Claims (filed in Pipeline – Westlake Hospital, LLC, Case No. 19-22881,

ECF No. 111) upon the attached Electronic Mail Notice List through the ECF System and on the

Manual Notice List via U.S. Mail on August 23, 2021.


                                                /s/ Allen J. Guon

Robert M. Fishman
Allen J. Guon
COZEN O’CONNOR
123 North Wacker Drive, Suite 1800
Chicago, IL 60606
(312) 382-3100




LEGAL\53883524\1
 Case 19-22878      Doc 489     Filed 08/23/21 Entered 08/23/21 12:15:59      Desc Main
                                Document      Page 2 of 19



Mailing Information for Case 19-22881
Electronic Mail Notice List

       Terence G Banich terence.banich@katten.com
       Ira Bodenstein iratrustee@cozen.com, IL29@ecfcbis.com
       Ira Bodenstein ibodenstein@cozen.com, ira-bodenstein-9561@ecf.pacerpro.com
       Vlad V. Chirica vchirica@perlandgoodsnyder.com
       Rosanne Ciambrone rciambrone@duanemorris.com,
        autodocketchi@duanemorris.com;rpdarke@duanemorris.com;jjohnson3@duanemorris.com
       Scott R Clar sclar@cranesimon.com,
        mjoberhausen@cranesimon.com;asimon@cranesimon.com
       Jeffrey C Dan jeffd@goldmclaw.com, teresag@goldmclaw.com
       David R Doyle daviddoyle@cozen.com, david-doyle-7943@ecf.pacerpro.com
       Robert M Fishman rfishman@cozen.com, robert-fishman-9859@ecf.pacerpro.com
       Allen J Guon aguon@cozen.com, allen-guon-
        6333@ecf.pacerpro.com;cknez@cozen.com
       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
       Kevin H Morse kmorse@clarkhill.com
       Daniel J Schneider dschneider@edelson.com,
        ascharg@edelson.com;docket@edelson.com
       John Simonetti zotalis@mschicagolaw.com, simonetti@mschicagolaw.com
       Bradley A. Skafish brad@deutschmanlaw.com, baskafish@gmail.com
       Julia Jensen Smolka jjensen@dimonteandlizak.com,
        jjarke@dimontelaw.com;mrussell@dimontelaw.com
       John R Weiss jrweiss@duanemorris.com, autodocketchi@duanemorris.com
       Eric R von Helms evonhelms@kmksc.com

Manual Notice List (Via U.S. Mail)

Abbott Diagnostics                              Eshaghy, MD, Behrooz
Division of Abbott Laboratories Inc.            1613 Midwest Club Pky
Kohner, Mann & Kailas, S.C.                     Oak Brook, IL 60523-2584
c/o Eric R. von Helms
4650 North Port Washington Road                 First Point Mechanical Services, LLC
Milwaukee, WI 53212                             Attn.: CJ Folden, President
                                                1625 Winnetka Circle
Airgas USA, LLC                                 Rolling Meadows, IL 60008
Attn: Nancy Dill
6055 Rockside Woods Blvd.                       GE Precision Healthcare LLC
Independence, OH 44131                          aka GE Healthcare Diagnostic Imaging
                                                c/o Michael Bach, Authorized Agent
De Lage Landen Financial Services, Inc.         25 Whitney Drive, Suite 106
Attn.: Tom Hartzel                              Milford, OH 45150
1111 Old Eagle School Road
Wayne, PA 19087

                                            2
LEGAL\53883524\1
 Case 19-22878     Doc 489   Filed 08/23/21 Entered 08/23/21 12:15:59   Desc Main
                             Document      Page 3 of 19



United Healthcare Insurance Company
185 Asylum St.
03B
Hartford, CT 06103




                                         3
LEGAL\53883524\1
 Case 19-22878
      19-22881       Doc 489
                         111    Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                11:37:11          Desc Main
                                Document      Page 4
                                                   1 of 19
                                                        11



YOU ARE RECEIVING THIS NOTICE BECAUSE THE TRUSTEE IS OBJECTING TO
YOUR CLAIM. PLEASE LOCATE YOUR NAME AND CLAIM(S) IN THE ATTACHED
OBJECTION. IF YOU DO NOT RESPOND BY SEPTEMBER 16, 2021 YOUR CLAIM
MAY BE REDUCED, MODIFIED OR ELIMINATED.

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                           )   Chapter 7
                                                 )
                                                     Case No. 19-22878
WESTLAKE PROPERTY HOLDINGS, LLC,                 )
                                                     (Jointly Administered)
et al.,                                          )
                    Debtors.                     )   Hon. Deborah L. Thorne

   NOTICE OF THE TRUSTEE’S SIXTH OMNIBUS OBJECTION TO CERTAIN
 OVERSTATED, MISCLASSIFIED, TARDILY FILED AND NO LIABILITY CLAIMS,
                      AND RELATED HEARING

        PLEASE TAKE NOTICE that on September 23, 2021 at 9:30 a.m., I will appear
before the Honorable Deborah L. Thorne, or any judge sitting in that judge’s place, and present
the Trustee’s Sixth Omnibus Objection to Certain Overstated, Misclassified, Tardily Filed
and No Liability Claims, a copy of which is attached.

        This objection will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear and be heard
on the objection, you must do the following:

         To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting
ID.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID.

      Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 – no
password required. The meeting ID and further information can also be found on Judge Thorne’s
web page on the court’s web site.

        Your claim may be reduced, modified, or eliminated. You should read these papers
carefully and discuss them with your attorney, if you have one. If you do not want the Court to
eliminate or change your claim, then you or your lawyer should file a written response to the
Trustee’s Sixth Omnibus Objection to Certain Overstated, Misclassified, Tardily Filed and No
Liability Claims, in accordance with the response procedures set forth below. If you do not
object to the relief requested, an order will be presented to the Court and the relief
requested may be granted.




LEGAL\53843739\1
 Case 19-22878
      19-22881           Doc 489
                             111   Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                   11:37:11           Desc Main
                                   Document      Page 5
                                                      2 of 19
                                                           11



        Every response to this objection must contain, at a minimum, the following information:

                    a.   a caption setting forth the name of the Court, the name of the
                         Debtor, the case number, and the title “Response of [Claimant
                         Name] to Claim Objection;”

                    b.   the name of the claimant and description of the basis for the
                         amount of the claim;

                    c.   a concise statement setting forth the reasons why the claim should
                         not be disallowed or modified as set forth in the Objection,
                         including, but not limited to, the specific factual and legal bases
                         upon which the claimant will rely in opposing the Objection;

                    d.   a copy of all documentation or other evidence of the claim, to the
                         extent not attached to the filed proof of claim, upon which the
                         claimant will rely in opposing the Objection;

                    e.   the address(es) to which the Trustee must return any reply to the
                         Response, if different from that presented in the claim; and

                    f.   the name, address, and telephone number of the person (which may
                         be the claimant or a legal representative) possessing ultimate
                         authority to reconcile, settle, or otherwise resolve the claim on
                         behalf of the claimant.

        PLEASE TAKE FURTHER NOTICE that any response must be filed with the Clerk
of the Court at the U.S. Bankruptcy Court, Dirksen Federal Building, 219 S. Dearborn St., Room
710, Chicago, IL 60604 (or through the Court’s electronic filing service if you have retained an
attorney) by September 16, 2021, and served by such date on counsel to the Trustee, Cozen
O’Connor, 123 North Wacker Drive, Suite 1800, Chicago, Illinois 60606, Attn: Allen J. Guon,
Esq.

                                                Ira Bodenstein, not individually, but solely in his
                                                capacity as chapter 7 trustee for the bankruptcy
                                                estates of Westlake Property Holdings, LLC and
                                                Pipeline – Westlake Hospital, LLC

Dated: August 23, 2021                          By:   /s/ Allen J. Guon
                                                      One of his attorneys
Robert M. Fishman
Allen J. Guon
COZEN O’CONNOR
123 North Wacker Drive, Suite 1800
Chicago, IL 60606
(312) 382-3100




LEGAL\53843739\12                                 2
 Case 19-22878
      19-22881           Doc 489
                             111    Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                    11:37:11            Desc Main
                                    Document      Page 6
                                                       3 of 19
                                                            11



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                               )   Chapter 7
                                                     )
                                                         Case No. 19-22878
WESTLAKE PROPERTY HOLDINGS, LLC,                     )
                                                         (Jointly Administered)
et al.,                                              )
                    Debtors.                         )   Hon. Deborah L. Thorne

              TRUSTEE’S SIXTH OMNIBUS OBJECTION TO CERTAIN OVERSTATED,
               MISCLASSIFIED, TARDILY FILED AND NO LIABILITY CLAIMS

         Ira Bodenstein, not individually, but solely in his capacity as chapter 7 trustee (the

“Trustee”) for the bankruptcy estates of Westlake Property Holdings, LLC and Pipeline –

Westlake Hospital, LLC, hereby files this sixth omnibus objection (“Objection”) to those claims

(collectively, the “Disputed Claims”) listed on Exhibit A (Overstated and Misclassified

Claims), Exhibit B (Tardily Filed Claim) and Exhibit C (No Liability Claim), and requests

the entry of an order, substantially in the form attached hereto (the “Proposed Order”), granting

the relief requested herein. In support of this Objection, the Trustee respectfully states as follows:

                                             Jurisdiction

         1.        On August 6, 2019 (the “Petition Date”), Pipeline – Westlake Hospital, LLC

(“Westlake”) and Westlake Property Holdings, LLC (“Holdings,” and together with Westlake,

the “Debtors”) filed bankruptcy petitions under chapter 7 of title 11 of the United States Code

(the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the

“Delaware Court”), designated as Case Nos. 19-11756 and 19-11757, respectively (collectively,

the “Cases”).

         2.        On August 13, 2019, the Delaware Court entered orders transferring the Cases to

Bankruptcy Court for the Northern District of Illinois, Eastern Division (the “Court”) [See

Bankr. DE Case No. 19-11756, Dkt. No. 59; Bankr. DE Case No. 19-11757, Dkt. No. 57].



LEGAL\53843739\1
 Case 19-22878
      19-22881           Doc 489
                             111     Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                     11:37:11          Desc Main
                                     Document      Page 7
                                                        4 of 19
                                                             11



        3.         On August 14, 2019, the Office of the United States Trustee appointed Mr.

Bodenstein to serve as the successor chapter 7 trustee of the Debtors’ bankruptcy estates (the

“Estates” and each an “Estate”).

        4.         On August 26, 2019, the Court approved the joint administration of the Cases for

procedural purposes only.

        5.         The Court has jurisdiction to consider this Objection pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this Court

pursuant to 28 U.S.C. §§ 1408 and 1409.

                                              Background

        6.         On October 4, 2019, the Clerk of the Bankruptcy Court served the Notice Fixing

Time For Filing Claims (the “Bar Date Notices”) on all of the Debtors’ creditors in these Cases

[Case No. 19-22878; ECF No. 90; Case No. 19-22881; ECF No. 43]. Pursuant to the Bar Date

Notices, January 6, 2020 was fixed as the last day for the filing of prepetition claims by

creditors other than governmental units (as defined in 11 U.S.C. § 101(27)) and February 3,

2020 was fixed as the last day for the filing of prepetition claims by governmental units.

        7.         On May 14, 2020, the Court entered an order fixing July 15, 2020 as the last date

for all persons or entities to file requests for payment of administrative expenses of the kind

arising under 11 U.S.C. §§ 503(b) and 507(a)(2), which were incurred on or after the Petition

Date through and including April 2, 2020.

        8.         As of the filing of this motion, 228 proofs of claim (the “Proofs of Claim”) have

been filed, asserting over $53.3 million in prepetition claims against the Estate. In addition,

approximately 35 administrative expense requests have been filed asserting an as of yet

unquantified amount of administrative expenses purportedly entitled to priority under sections

§§ 503(b) and 507(a)(2) of the Bankruptcy Code.


LEGAL\53843739\1                                   2
 Case 19-22878
      19-22881           Doc 489
                             111     Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                     11:37:11            Desc Main
                                     Document      Page 8
                                                        5 of 19
                                                             11



        9.         The Proofs of Claim are recorded on the official claims register (the “Claims

Register”) maintained by the Clerk of the Bankruptcy Court for the Northern District of Illinois

(the “Clerk”).

                                           Relief Requested

        10.        By this Objection, the Trustee (a) objects to the Disputed Claims and (b) requests

entry of an order pursuant to section 502 of the Bankruptcy Code and Rules 3001, 3007 and 9014

of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”). For the reasons set forth

below, the Trustee respectfully requests that the Court enter an order, in substantially the form of

the Proposed Order attached hereto (a) modifying the Overstated and Misclassified Claims listed

on Exhibit A, (b) modifying the Tardily Filed Claim listed on Exhibit B, and (c) disallowing the

No Liability Claim listed on Exhibit C, and (c) granting such other and further relief as the

Court deems just and proper.

                                          Basis for Objection

        11.        Section 502(a) of the Bankruptcy Code provides, in pertinent part, that “[a] claim

or interest, proof of which is filed under section 501 of this title, is deemed allowed, unless a

party in interest . . . objects.” 11 U.S.C. § 502(a). Once an objection to a claim is filed, the Court,

after notice and hearing, shall determine the allowed amount of the claim. 11 U.S.C. § 502(b).

        12.        When asserting a proof of claim against a bankrupt estate, a claimant must allege

facts that, if true, would support a finding that the debtor is legally liable to the claimant. In re

Pringle Engineering and Mfg., Co., 164 F.2d 299, 302 (7th Cir. 1947); Matter of Int’l Match

Corp., 69 F.2d 73, 76 (2d Cir. 1934) (finding that a proof of claim should at least allege facts

from which legal liability can be seen to exist). Where the claimant alleges sufficient facts to

support its claim, its claim is afforded prima facie validity. In re Carlson, 126 F.3d 915, 921-22




LEGAL\53843739\1                                   3
 Case 19-22878
      19-22881           Doc 489
                             111    Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                    11:37:11          Desc Main
                                    Document      Page 9
                                                       6 of 19
                                                            11



(7th Cir. 1997). A party wishing to dispute such a claim must produce evidence in sufficient

force to negate the claim’s prima facie validity. Id. In practice, the objecting party must produce

evidence that would refute at least one of the allegations essential to the claim’s legal

sufficiency. Id. Once the objecting party produces such evidence, the burden shifts back to the

claimant to prove the validity of his or her claim by a preponderance of the evidence. Id.

        A.         Overstated and Misclassified Claims

        13.        After reconciling each of the Claims listed on Exhibit A and any supporting

exhibits or materials against Westlake’s books and records, which the Trustee understands were

maintained in the ordinary course of business, the Trustee has identified and listed on Exhibit A

the Disputed Claims that were each filed in an incorrect amount (the “Overstated Claims”)

and/or filed in an incorrect classification under the Bankruptcy Code (the “Misclassified

Claims”).

        14.        Section 507 of the Bankruptcy Code sets forth ten categories of claims that are

entitled to priority treatment. 11 U.S.C. § 502(a). Statutory priorities in bankruptcy are narrowly

construed because “the presumption in bankruptcy cases is that the debtor’s limited resources

will be equally distributed among the creditors in the prescribed order of priority as Congress has

legislated.” In re Vanhook, 426 B.R. 296, 299 (Bankr. N.D. Ill. 2010) (citing Joint Indus. Bd. of

Elec. Indus. v. United States, 391 U.S. 224, 228 (1968)).

        15.        Each claimant asserting an Overstated Claim (a) asserted amounts that are higher

than the liability reflected on Westlake’s books and records and/or (b) asserted charges, fees,

interest, or other amounts to which the claimant is not entitled under contract or applicable law.

Through his objections to the Overstated Claims, the Trustee seeks to reduce such claims to the

amounts ascertainable from Westlake’s books and records.




LEGAL\53843739\1                                   4
 Case 19-22878
      19-22881           Doc 489
                             111    Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                    11:37:11          Desc Main
                                    Document
                                    Document Page Page10
                                                       7 of
                                                         of11
                                                            19



        16.        Each claimant asserting a Misclassified Claim asserted a priority status under

§ 507(a)(2) of the Bankruptcy Code to which they are not entitled.

        17.        Each of the Overstated Claims and Misclassified Claims should be modified by

reducing the amount of each Overstated Claim and reclassifying each Misclassified Claim to the

respective dollar value and classification listed under the column titled “Modified Claim

Amount/Classification” in Exhibit A. Failure to modify the Overstated Claims and Misclassified

Claims will result in each such claimant receiving an excessive recovery against Westlake’s

Estate to the detriment of other creditors.

        18.        Accordingly, pursuant to § 502(b) of the Bankruptcy Code and Bankruptcy Rule

3007, the Trustee (a) objects to the allowance of the Overstated Claims and Misclassified

Claims, and (b) seeks entry of the Proposed Order (i) reducing the amount of the Overstated

Claims and (ii) reclassifying the priority of the Misclassified Claims, each as listed on Exhibit A

in the column entitled “Modified Claim Amount/Classification.”

        B.         Tardily Filed Claim

        19.        The Trustee objects to one claim as having been filed after the applicable claim

bar date (the “Tardily Filed Claims”) as provided in the Bar Date Notices. The Tardily Filed

Claim should be treated as tardily filed general unsecured claims as required under section

726(a)(3) of the Bankruptcy Code.

        20.        Section 726 of the Bankruptcy Code establishes the order of distribution of

property in chapter 7 cases. In particular, section 726(a)(3) of the Bankruptcy Code provides in

pertinent part, that property of the estate “shall be distributed . . . third, in payment of any

allowed unsecured claim proof of which is tardily filed under section 501(a) . . .” 11 U.S.C. §




LEGAL\53843739\1                                   5
 Case 19-22878
      19-22881           Doc 489
                             111     Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                     11:37:11            Desc Main
                                     Document
                                     Document Page Page11
                                                        8 of
                                                          of11
                                                             19



726(a)(3). Pursuant to section 726(a)(3) of the Bankruptcy Code, tardily filed customer claims

should be treated as general unsecured creditors and accorded third priority distribution.

        21.        The claim set forth on Exhibit B is the Tardily Filed Claim that was filed after the

bar date set for general creditors (i.e., January 6, 2020) as reflected in the Bar Date Notices. The

Trustee reserves his right to object to the Tardily Filed Claim on any other applicable grounds,

including that the Tardily Filed Claim is overstated or other grounds set forth in the Trustee’s

subsequent omnibus objections.

        22.        Accordingly, pursuant to sections 502(b) and 726(a)(3) of the Bankruptcy Code

and Bankruptcy Rule 3007, the Trustee (a) objects to the Tardily Filed Claim and (b) seeks entry

of the Proposed Order reclassifying the Tardily Filed Claim as tardily filed general unsecured

claims accorded third priority under section § 726(a)(3) of the Bankruptcy Code.

        C.         No Liability Claim

        23.        Section 502(b)(1) of the Bankruptcy Code provides that a claim asserted in a

proof of claim shall be allowed, except to the extent “such claim is unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.”

        24.        The Trustee has identified a Disputed Claim, listed on Exhibit C, that the Trustee

is unable to reconcile with Westlake’s books and records (the “No Liability Claim”). The Trustee

believes that the No Liability Claim is not valid claims because: (a) Westlake’s books and

records do not reflect the existence of the asserted claim or of the claimant asserting such claim;

(b) the service was not provided to Westlake, or is the legal responsibility of a third party; (c) the

claim is not enforceable against Westlake or the its property under any agreement or applicable

law; or (d) the claimant waived, released, or is estopped from asserting the claim against

Westlake’s Estate.




LEGAL\53843739\1                                    6
 Case 19-22878
      19-22881          Doc 489
                            111    Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                   11:37:11        Desc Main
                                   Document
                                   Document Page Page12
                                                      9 of
                                                        of11
                                                           19



         25.       Based on information provided to the Trustee regarding Westlake’s books and

records, the Claims Register, and the Proof of Claim and any supporting documentation, the No

Liability Claim is not enforceable under any applicable law or agreement within the meaning of

§ 502(b)(1) of the Bankruptcy Code and, therefore, Westlake’s Estate is not liable for such

Claim.

         26.       Accordingly, pursuant to § 502(b) of the Bankruptcy Code and Bankruptcy Rule

3007, the Trustee (a) objects to the No Liability Claim and (b) seeks entry of the Proposed Order

disallowing the No Liability Claim in its entirety.

                                    Separate Contested Matters

         27.       To the extent that a response is filed regarding any Disputed Claim and the

Trustee and claimant are unable to resolve the response, each such Disputed Claim, and the

objection by the Trustee to each such Disputed Claim asserted herein, shall constitute a separate

contested matter as contemplated by Bankruptcy Rule 9014. Any order entered by the Court

regarding an objection asserted in the Objection shall be deemed a separate order with respect to

each claim.

                                      Responses to Objection

         28.       On December 17, 2020, this Court granted the Order Granting Trustee’s Motion

to Authorize Omnibus Objections to Claims and Approve Claim Objection Response Procedures

(the “Procedures Order”) [ECF No. 343.] As set forth in the Procedures Order and in each Notice

of this Objection sent to holders of Disputed Claims to contest this Objection, each holder of a

Disputed Claim must file and serve a written response to this Objection (each, a “Response”) so

that it is received no later than September 16, 2021 (the “Response Deadline”).

         29.       Every Response to this Objection must contain, at a minimum, the following

information:


LEGAL\53843739\1                                 7
 Case 19-22878
      19-22881           Doc 489
                             111     Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                     11:37:11            Desc Main
                                     Document      Page 13
                                                        10 of 19
                                                              11



                   a.     a caption setting forth the name of the Court, the name of the
                          Debtor, the case number, and the title “Response of [Claimant
                          Name] to Claim Objection;”

                   b.     the name of the claimant and description of the basis for the
                          amount of the claim;

                   c.     a concise statement setting forth the reasons why the claim should
                          not be disallowed or modified as set forth in the Objection,
                          including, but not limited to, the specific factual and legal bases
                          upon which the claimant will rely in opposing the Objection;

                   d.     a copy of all documentation or other evidence of the claim, to the
                          extent not attached to the filed proof of claim, upon which the
                          claimant will rely in opposing the Objection;

                   e.     the address(es) to which the Trustee must return any reply to the
                          Response, if different from that presented in the claim; and

                   f.     the name, address, and telephone number of the person (which may
                          be the claimant or a legal representative) possessing ultimate
                          authority to reconcile, settle, or otherwise resolve the claim on
                          behalf of the claimant.

        30.        If a claimant fails to file and serve a timely Response by the Response Deadline,

the Trustee shall present the Proposed Order to the Court granting the relief requested herein

without further notice or a hearing.

                                          Replies to Responses

        31.        The Trustee may, at his option, file and serve a reply to a claimant’s Response no

later than September 20, 2021 or, to the extent the hearing on this Objection, or any portion

thereof, is adjourned, by no later than one (1) day prior to the day of the adjourned hearing.

                                         Reservation of Rights

        32.        The Trustee hereby reserves the right to object in the future to any of the Disputed

Claims listed in this Objection or in the exhibits attached hereto on any ground, and to amend,

modify and/or supplement this Objection, including, without limitation, to object to amended or




LEGAL\53843739\1                                    8
 Case 19-22878
      19-22881          Doc 489
                            111     Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                    11:37:11          Desc Main
                                    Document      Page 14
                                                       11 of 19
                                                             11



newly-filed claims. Separate notice and hearing will be provided and scheduled, respectively, for

any such objection.

          33.      Notwithstanding anything contained in this Objection or the attached exhibits,

nothing herein shall be construed as a waiver of any rights that the Trustee may have: (a) to bring

avoidance actions under the applicable sections of the Bankruptcy Code against the holders of

claims subject to the Objection; or (b) to exercise any right of setoff against the holders of such

claims relating to such avoidance actions.

                                                Notice

          34.      The Trustee has provided notice of this Objection in accordance with Bankruptcy

Rule 3007 and the Order Granting Trustee’s Motion to Authorize Omnibus Objections to Claims

and Approve Claim Objection Response Procedures. In light of the nature of the relief requested,

the Trustee respectfully submits that no further notice is necessary.

          WHEREFORE, for the reasons set forth herein, the Trustee respectfully requests that the

Court enter an order, substantially in the form the Proposed Order attached hereto, granting the

relief requested herein, and granting such other and further relief as the Court deems just and

proper.

                                                Ira Bodenstein, not individually, but solely in
                                                his capacity as chapter 7 trustee for the
                                                bankruptcy estates of Westlake Property
                                                Holdings, LLC and Pipeline – Westlake
                                                Hospital, LLC

Dated: August 23, 2021                          By:      /s/ Allen J. Guon
                                                         One of his attorneys
Robert M. Fishman
Allen J. Guon
COZEN O’CONNOR
123 North Wacker Drive, Suite 1800
Chicago, IL 60606
(312) 382-3100



LEGAL\53843739\1                                  9
 Case
Form G5 19-22878     Doc
        (20200113_bko)      489  Filed 08/23/21 Entered 08/23/21 12:15:59                Desc Main
                                 Document      Page 15 of 19
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                         )         Case Number: 19-22878
WESTLAKE PROPERTY HOLDINGS,                    )                          (Jointly Administered)
LLC, et al.,                                   )              Chapter:
                                               )
                                               )                          Honorable Deborah L. Thorne
                                               )
                Debtor(s)                      )

ORDER GRANTING TRUSTEE’S SIXTH OMNIBUS OBJECTION TO CERTAIN OVERSTATED,
          MISCLASSIFIED, TARDILY FILED AND NO LIABILITY CLAIMS

        Upon the Sixth Omnibus Objection (“Objection”) to Certain Overstated, Misclassified, Tardily
Filed and No Liability Claims for entry of an order disallowing or modifying the Disputed Claims as
applicable (capitalized terms not defined herein shall have the meaning ascribed to them in the
Objection); it appearing that the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
and 1334; it appearing that this proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); it
appearing that notice of the Objection and the opportunity for a hearing on the Objection were
appropriate under the particular circumstances and that no other or further notice need be given; the
Court having considered the Objection, the Disputed Claims listed on Exhibits A, B and C attached
hereto and incorporated by reference herein, and any responses thereto; upon the record of the hearing
to consider the Objection; and after due deliberation and sufficient cause appearing therefor; it is hereby
ORDERED that:

  1. The Overstated Claims and Misclassified Claims listed on Exhibit A to this Order are reduced and
modified to the amount and classification set forth in the column entitled “Modified Claim Amount/
Classification.”

  2. The Tardily Filed Claim listed on Exhibit B to this Order is reclassified as tardily filed, general
unsecured claim entitled to third priority distribution under 11 U.S.C. § 726(a)(3).

  3. The No Liability Claim listed on Exhibit C to this Order is disallowed in its entirety.

   4. The Trustee’s right to (a) amend, modify or supplement the Objection, (b) file additional
objections to the claims or any other claims (filed or not) which may be asserted against the Estates and/
or (c) seek further reduction of any claim to the extent such claim has been paid, are preserved.
Additionally, should one or more of the grounds of objection stated in the Objection be dismissed, the
Trustee’s right to object on other stated grounds or on any other grounds that the Trustee discovers
during the pendency of this case is further preserved.

   5. Each Disputed Claim and the objection by the Trustee to such Disputed Claim, as addressed in the
Objection and as set forth in Exhibits A, B and C constitutes a separate contested matter as
contemplated by Bankruptcy Rule 9014. This Order shall be deemed a separate Order with respect to
each Disputed Claim. Any stay of this Order pending appeal by any claimants whose Disputed Claim is
subject to this Order shall only apply to the contested matter which involves such claimant and shall not
act to stay the applicability and/or finality of this Order with respect to the other contested matters listed
in the Objection or this Order.
 Case
Form G5 19-22878     Doc
        (20200113_bko)     489    Filed 08/23/21 Entered 08/23/21 12:15:59             Desc Main
                                  Document      Page 16 of 19

  6. The Trustee and the Clerk of the Bankruptcy Court are authorized and empowered to take all
actions necessary to implement the relief granted in this Order.

  7. This Court retains jurisdiction with respect to all matters arising from or related to the
enforcement or interpretation of this Order.

                                                            Enter:


                                                                     Honorable Deborah L. Thorne
Dated:                                                               United States Bankruptcy Judge

Prepared by:
Allen J. Guon
Cozen O’Connor
123 Wacker Drive, Suite 1800
Chicago, Illinois 60606
(312) 474-4450
                                 Case
                                  Case19-22881
                                        19-22878 Doc
                                                  Doc111-2
                                                       489                   Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                                                             11:37:11                          Desc Main
                                                                                                                                                    Exhibit
                                                                             Document
                                                                                  A - C Page
                                                                                           Page
                                                                                              1 of
                                                                                                173of 19

                                 EXHIBIT A
                      WESTLAKE PROPERTY HOLDINGS, LLC
                              CASE NO. 19-22878

               OVERSTATED AND MISCLASSIFIED CLASS CLAIMS

                                                                                                                                          Modified Claim
                                                 Claim Filed In      Claim     Applicable                 Filed Claim     Filed Claim
No.                      Claimant                                                           Date Filed                                       Amount/                 Reason For Modification
                                                     Case             No.       Bar Date                    Amount       Classification
                                                                                                                                           Classification
                                                                                                                                                            Claimant is not entitled to administrative
      Abbott Diagnostics
                                                                                                                       $20,425.29 admin                     status under the Bankruptcy Code. Claim
      Division of Abbott Laboratories Inc.
                                                Pipeline-Westlake                                                      per 11 U.S.C.                        also reflects $2,455.73 in charges for
      Kohner, Mann & Kailas, S.C.                                                                                                           $28,412.67
1                                               Hospital, LLC (19-   29-1       1/6/2020    10/11/2019      $61,445.90 §507(a)(2);                          services allegedly provided after the
      c/o Eric R. von Helms                                                                                                                 Unsecured
                                                22881)                                                                 $41,020.61                           hospital was closed. No documentation
      4650 North Port Washington Road
                                                                                                                       Unsecured                            providng proof of delivery of goods within
      Milwaukee, WI 53212
                                                                                                                                                            20 days of petition date.

      Airgas USA, LLC
                                                Pipeline-Westlake
      Attn: Nancy Dill                                                                                                                                      The claimant's claim is overstated based on
2                                               Hospital, LLC (19-   59-1       1/6/2020     11/13/2019     $17,962.34     Unsecured        $16,233.95
      6055 Rockside Woods Blvd.                                                                                                                             the Debtor's books and records.
                                                22881)
      Independence, OH 44131

      De Lage Landen Financial Services, Inc.
                                                Pipeline-Westlake
      Attn.: Tom Hartzel                                                                                                                                    The claimant's claim is overstated based on
3                                               Hospital, LLC (19-   40-1       1/6/2020     10/21/2019     $52,566.00     Unsecured        $36,793.20
      1111 Old Eagle School Road                                                                                                                            the Debtor's books and records.
                                                22881)
      Wayne, PA 19087

      Eshaghy, MD, Behrooz                                                                                                                                  The claimant's claim is overstated based on
                                                Pipeline-Westlake
      1613 Midwest Club Pky                                                                                                                                 the Debtor's books and records. The proof
4                                               Hospital, LLC (19-   121-1      1/6/2020     1/4/2020     $40,750.00       Unsecured         $1,023.09
      Oak Brook, IL 60523-2584                                                                                                                              of claim does not include supporting
                                                22881)
      caeshaghy@aol.com                                                                                                                                     documentation.

                                                                                                                                                            The claimant's claim is overstated based on
      First Point Mechanical Services, LLC
                                                Pipeline-Westlake                                                                                           the Debtor's books and records. (The
      Attn.: CJ Folden, President
5                                               Hospital, LLC (19-   205-1      1/6/2020    1/29/2020     $61,311.67       Unsecured        $60,347.67      claimant filed the proof of claim after the
      1625 Winnetka Circle
                                                22881)                                                                                                      applicable bar date and is also identified as
      Rolling Meadows, IL 60008
                                                                                                                                                            a Tardily Filed Claim in Exhibit B.)
      GE Precision Healthcare LLC
      aka GE Healthcare Diagnostic Imaging      Pipeline-Westlake
                                                                                                                                                            The claimant's claim is overstated based on
6     c/o Michael Bach, Authorized Agent        Hospital, LLC (19-    6-2       1/6/2020    12/23/2019    $212,858.10      Unsecured        $197,491.60
                                                                                                                                                            the Debtor's books and records.
      25 Whitney Drive, Suite 106               22881)
      Milford, OH 45150
                                 Case
                                  Case19-22881
                                        19-22878 Doc
                                                  Doc111-2
                                                       489                        Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                                                                  11:37:11                         Desc Main
                                                                                                                                                        Exhibit
                                                                                  Document
                                                                                       A - C Page
                                                                                                Page
                                                                                                   2 of
                                                                                                     183of 19

                           EXHIBIT B
                WESTLAKE PROPERTY HOLDINGS, LLC
                        CASE NO. 19-22878

                        TARDILY FILED CLAIMS

                                             Claim Filed In   Claim   Applicable
No.                 Claimant                                                        Date Filed   Filed Amount   Filed Classification         Modified Classification   Reason for Modification
                                                 Case          No.     Bar Date
      First Point Mechanical Services, LLC   Pipeline-                                                                                                                 Claim filed after applicable
      Attn.: CJ Folden, President            Westlake                                                                                  Tardily filed under             bar date. (The claim is also
 1                                                            205-1    1/6/2020      1/29/2020    $61,311.67        Unsecured
      1625 Winnetka Circle                   Hospital, LLC                                                                             11 U.S.C. § 726 (a)(3)          overstated as identified in
      Rolling Meadows, IL 60008              (19-22881)                                                                                                                Exhibit A.)
                                  Case
                                   Case19-22881
                                         19-22878 Doc
                                                   Doc111-2
                                                        489                   Filed 08/23/21 Entered 08/23/21 12:15:59
                                                                                                              11:37:11                       Desc Main
                                                                                                                                                  Exhibit
                                                                              Document
                                                                                   A - C Page
                                                                                            Page
                                                                                               3 of
                                                                                                 193of 19

                                  EXHIBIT C
                       WESTLAKE PROPERTY HOLDINGS, LLC
                               CASE NO. 19-22878

                                  NO LIABILITY CLAIMS

                                                  Claim Filed In                  Appliable Bar                                Filed Claim
No.                    Claimant                                      Claim No.                    Dated Filed   Filed Amount                   Modified         Reason for Disallowance
                                                      Case                            Date                                        Class

      United Healthcare Insurance Company                                                                                                                 No Liability. The Debtor's books and
                                                Pipeline-Westlake
      185 Asylum St.                                                                                                                                      records reflect no amount due. The
 1                                              Hospital, LLC (19-      1-2         1/6/2020       9/3/2019      $15,933.92    Unsecured       Disallow
      03B                                                                                                                                                 proof of claim does not include
                                                22881)
      Hartford, CT 06103                                                                                                                                  supporting documentation.
